Case 6:21-cv-00838-MJJ-CBW Document 26 Filed 08/04/21 Page 1 of 2 PageID #: 456




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 DAVID JONES                                  CASE NO. 6:21-CV-00838

 VERSUS                                       JUDGE JUNEAU

 LEGACY MANAGEMENT GROUP MAGISTRATE JUDGE WHITEHURST
 OF LOUISIANA LLC ET AL

                                      JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 23. After an independent

 review of the record and the applicable law, including the Defendant’s objection,

 this Court concludes that the Magistrate Judge’s report and recommendation is

 correct and adopts the findings and conclusions therein as its own. Accordingly, as

 neither complete preemption nor the Grable doctrine applies to the Plaintiff’s claims,

 this Court lacks subject matter jurisdiction to determine whether the PREP Act’s

 immunity provisions bar the relief sought. Thus,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, the Plaintiff’s Motion to Remand, Rec. Doc. 23,

  is GRANTED, and this matter is hereby REMANDED to Louisiana’s Sixteenth

  Judicial District Court for the Parish of St. Mary. In light of its lack of jurisdiction,

  this Court will not consider the Defendants’ Motion to Dismiss, Rec. Doc. 5.
Case 6:21-cv-00838-MJJ-CBW Document 26 Filed 08/04/21 Page 2 of 2 PageID #: 457




        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 4th day of

  August, 2021.




                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
